Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 1 of 47




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 18-cv-02890-RBJ

KEITH DUDA and CAITLYN DUDA,

       Plaintiffs,

v.

BILL ELDER, individually and in his official capacity as Sheriff of the El Paso County Sheriff’s
Office,

       Defendant.


                ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT



       This matter is before the Court on plaintiffs’ partial motion for summary judgment and

defendant’s motion for summary judgment. ECF Nos. 39, 42. For the reasons below, both

motions are GRANTED in part and DENIED in part.

                                           I. FACTS

       The parties do not dispute the following facts. Plaintiffs Keith Duda and Caitlyn Duda

are a father and daughter. ECF No. 36 at ¶27. Keith Duda worked at the El Paso County

Sheriff’s Office (“EPSO”) from May 8, 2006 until July 12, 2018. Id. at ¶¶26, 99. He worked as

a patrol sergeant until his employment ended. ECF No. 15 at ¶7. Caitlyn Duda was hired as a

Security Technician at EPSO in July 2014. ECF No. 40-2 at 1. She applied for and received a

position as a Detention Specialist in July 2016 and then transferred back to a Security Technician

position in June 2017. Id. at 2. Defendant William “Bill” Elder is the elected Sheriff of El Paso
                                                1
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 2 of 47




County. Id. at ¶¶8–11. EPSO operates under Sheriff’s Elder’s authority. Id. Under Colorado

law defendant has exclusive control over the hiring and firing of EPSO employees. Id.

       Upon taking office as sheriff on January 1, 2015, defendant promoted Bill Huffor to

sergeant and appointed Janet Huffor as his Chief of Staff. Id. at ¶34. Bill Huffor is a Lieutenant

at EPSO and a close friend of defendant. ECF No. 36 at ¶32. Janet Huffor is his wife. She

managed defendant’s first campaign for Sheriff. Id. at 33. Defendant then promoted Bill Huffor

to Lieutenant in June 2016. Id. at ¶35.

       On November 13, 2016 plaintiffs attended a brunch with other EPSO employees. ECF

No. 36 at ¶29. A female EPSO deputy also attending that brunch made comments about

Lieutenant Bill Huffor. Id. at ¶30. Those comments suggested to Keith Duda and Caitlyn Duda

that Lt. Huffor had engaged in unwelcome sexual harassment towards the female employee

while at work. Id. at 30, ¶¶47–48; ECF No. 15 at ¶¶30, 47–48. Keith Duda reported these

allegations about Lt. Huffor to Lt. Mitchell and Lt. Deno. ECF No. 36 at ¶¶43–44. EPSO

investigated the allegations against Lt. Huffor. Sgt. Bill Otto of the Professional Standards Unit

(PSU) of EPSO interviewed Caitlyn Duda in November 2016 as part of the investigation. ECF

No. 36 at ¶¶47–48. The investigation concluded that Lt. Huffor had engaged in conduct

“unbecoming” of an EPSO employee. Id. at ¶51. On January 20, 2017 Lt. Huffor received a

letter of counseling as discipline for this conduct. Id. at ¶53.

       In May 2017 Caitlyn Duda was investigated for three incidents involving an inmate that

occurred in late April. ECF No. 36 at ¶57. One complaint alleged that Caitlyn Duda cussed at

the inmate, and another alleged that she put her hands on him. ECF No. 40-2 at 5. Based on

these incidents she received a Letter of Reprimand (“LOR”) on June 8, 2017 and was placed on

                                                  2
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 3 of 47




probation for 120 days. Id.; ECF No. 36 at ¶57. The letter was prepared by Cmdr. Rob King.

ECF No. 40-8. Caitlyn Duda perceived the result as unduly harsh because, to her knowledge,

EPSO had never disciplined other employees for using profanity at inmates. ECF No. 15 at

¶¶58–59. She asked her supervisor Lt. Sarkisian about her discipline. ECF No. 36 at ¶60.

       At the end of May 2017, several new promotions and changes in assignments were

announced at EPSO. ECF No. 40-9 at ¶8. As a result, a Sergeant position in the Metro Vice,

Narcotics, and Intelligence (“VNI”) Unit opened. Id. That unit is a “multi-jurisdictional task

force operation.” Id. The May 30, 2017 vacancy announcement included the language “[t]he

selection for this position will be made from the submitted documents and after meeting with the

Investigations Division/VNI chain of command.” ECF No. 40-11. Two candidates—Sgt.

Manzanilla and plaintiff Keith Duda—applied for the position. ECF No. 40-11 at 26:17–21.

Keith Duda also discussed the role with VNI leadership and shadowed a VNI Sergeant. ECF No

36 at ¶69; ECF No. 15 at ¶¶70–71. Bureau Chief Brad Shannon, who oversaw hiring for the

open position, reached out to Sgt. Manzanilla to discuss it because Sgt. Manzanilla had prior

experience in the VNI unit as a detective. ECF No. 40-9 at 1–2.

       On the morning of June 9, 2017 Lt. Mitchell informed Sgt. Duda and Sgt. Manzanilla that

interviews for the position would be held on June 15, 2017. ECF No. 40-12 at ¶13. Sometime

later Cmdr. Hatch told Lt. Mitchell to inform the candidates that the interviews were on

“standby” because Keith Duda may not be moving forward. When Lt. Mitchell asked why,

Cmdr. Hatch stated he was not at liberty to discuss the subject. Id. at ¶¶14–15. Lt. Mitchell

called both candidates to inform them the interviews were on standby. Id. at ¶17. When

speaking to Keith Duda Lt. Mitchell asked “if there was anything going on that he should be

                                                3
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 4 of 47




aware of,” and plaintiff responded “[n]othing that I’m aware of.” ECF No. 36 at ¶¶80–81. A

few days later Cmdr. Hatch informed Lt. Mitchell that Keith Duda would not be moving forward

in the process, that Sgt. Manzanilla would be transferred to the open VNI Sergeant position, and

that the interviews should be cancelled. ECF No. 40-12 at ¶18. Cmdr. Hatch and Lt. Mitchell

informed the two candidates of this decision. Id. at ¶¶19–20.

        Also on June 9, 2017, Caitlyn Duda lodged a Title VII retaliation complaint against Sgt.

Kinner and Sgt. Huffor. ECF No. 40-5 at ¶4. Casey Campbell, an Employment Investigation

Specialist and Paralegal at the El Paso County Attorney’s office, spoke with Caitlyn Duda that

same afternoon. Id. at ¶5. Caitlyn Duda alleged that her former supervisor Sgt. Kinner would

discipline Caitlyn regularly for behavior that other employees also engaged in. She also stated

she was told that her discipline for the cussing incident was harsh because Lt. Huffor initiated the

investigation. Id. at ¶¶6, 9. Campbell interviewed Caitlyn and reviewed the chain-of-command

investigation regarding plaintiff’s conduct. Id. at ¶12–13. On July 21, 2017 Campbell

concluded there had been no discrimination or retaliation against Caitlyn Duda. Id. at ¶15.

       Keith Duda also filed a retaliation complaint with the County Attorney’s office. Id. at

¶¶19–20. He alleged that he did not get selected for the VNI Sergeant position because Caitlyn

filed a complaint against Lt. Huffor at Keith’s direction. Id. Campbell spoke with Lt. Mitchell

and Cmdr. Hatch, conducted a formal interview with Keith Duda, and reviewed documents

related to the VNI position. Id. at ¶¶21–24. On July 26, 2017 Campbell concluded that there

had been no retaliation against Keith Duda. Id. at ¶25.

       Caitlyn Duda submitted a Colorado Open Records Act (“CORA”) request to the County

Attorney’s office in early September 2017. ECF No. 36 at ¶93. That request was denied on

                                                 4
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 5 of 47




September 11, 2018. Id. at ¶94.

       In fall 2017 defendant ran for re-election as Sheriff. Id. at ¶95. In August, Colorado

Springs resident Mike Angley entered the race for sheriff in opposition to defendant. ECF No.

40-34 at 8:13–18. Certain EPSO employees such as Lt. Huffor, his wife Janet Huffor, and Jackie

Kirby actively supported defendant Elder. ECF No. 39-6 at 57:11–61:2. By contrast Keith Duda

supported Mike Angley’s candidacy. ECF No. 36 at ¶96. On October 10, 2017 Mike Angley’s

campaign posted an endorsement by Keith Duda on its website. The announcement stated that

Keith had joined “Angley’s Posse.” ECF No. 36 at ¶¶98–99. Keith Duda also volunteered for

Angley’s campaign. He distributed campaign signs, handed out flyers door-to-door, spoke to

residents on Angley’s behalf, and attended campaign meetings. ECF No. 15 at ¶¶100–04.

       According to Undersheriff Joe Breister, several EPSO employees with allegiance to

defendant Elder would report to him about the campaign and other matters. ECF No. 39-2 at

21:1–20. These “informants” would relay statements made during briefings or over dispatch and

report whether someone like Keith Duda was talking about the administration or was

campaigning for Mike Angley. Id. at 21:12–22:8. Undersheriff Breister mentioned Lt. Huffor,

Janet Huffor, and Jackie Kirby as among these individuals. ECF No. 39-6 at 60:4–61:2.

       Sometime that fall defendant learned that Keith Duda planned to post a billboard to

advertise for a website criticizing the Sheriff and his administration. ECF No. 39-7 at 141:9–

145:8. The website was called “dirtyelder.com.” ECF No. 39-8. It made negative allegations

about defendant such as “Sheriff Bill Elder is corrupt.” The billboard mockup also stated it was

“[p]aid for by Deputies currently working for Bill Elder.” Id.

       In October 2017 Caitlyn Duda brought a purse that contained her powered-down cell

                                                5
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 6 of 47




phone into the EPSO jail. ECF No. 36 at ¶¶104–06; ECF No. 49-2 at 5. Though there is no

EPSO policy prohibiting cell phones at work, under Standard Operating Procedure 2.03

employees working in secured jail areas must place personal cell phones in lockers or their cars.

ECF No. 36 at ¶108. In response to this and other incidents, in December 2017 Caitlyn Duda

received a Letter of Counseling, a Letter of Reprimand, a two-day suspension, and six months of

probation. ECF No. 40-2 at 1. The letters and probation also addressed an incident in which

Caitlyn Duda purportedly disparaged Sgt. Tammi Murphy Kinner. Id. at 3.

       In November 2017 Mark Flynn of Employment Matters, LLC was hired by the County

Attorney to investigate allegations that Keith Duda was engaging in political activity while on

duty. ECF No. 40-15. For example, Sgt. Brown alleged that Keith Duda made disparaging

remarks about EPSO leadership at a meeting that could be construed as political. Id. at 3. Flynn

did not find these allegations proven by a preponderance of evidence. Id. at 4. Also in

November 2017, the Equal Employment Opportunity Commission (“EEOC”) served the El Paso

County Sherriff’s Office with two notices indicating that Keith Duda and Caitlyn Duda had filed

charges of discrimination against EPSO. ECF Nos. 40-18, 40-19.

       In January 2018 Keith Duda drove in his patrol car to the house of Trevor Long, then an

EPSO employee. ECF No. 39-6 at 1–2; ECF No. 40-21 at 1. Defendant initially implied Keith

Duda may have gone to Long’s house while on duty to drop off Mike Angley campaign signs.

ECF No. 36 at 23. However, Trevor Long attested that he never received campaign signs from

Keith Duda on that day or any other day. ECF No. 39-10 at ¶¶10–11.

       The El Paso County Republican Party held its County Assembly on March 24, 2018. The

purpose of the assembly was to determine which candidates would appear on the ballot for the

                                                6
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 7 of 47




Republican primary. ECF No. 36 at ¶114. Undersheriff Joe Breister stated that Sgt. Michael Pitt

told him that Lt. Huffor had confronted him at the Assembly. ECF No. 39-2 at 80:12–22. Pitt

also reported to Breister that Huffor had yelled at him and accused him of not being a “true

supporter” of defendant Elder. Id. at 80:22–81:4. Pitt left the Assembly without casting a ballot.

Id. at 81:21–23. Undersheriff Breister relayed this incident to defendant and suggested referring

it to Internal Affairs for investigation. Id. at 82:2–11. Keith Duda also learned about this

incident and reported it to PSU. ECF No. 36 at ¶118. PSU investigated but found that Lt.

Huffor’s conduct at the Assembly did not violate any EPSO policy. Id. at ¶119.

       Between spring and summer 2018 Mark Flynn conducted another investigation into

allegations of Keith Duda engaging in political activity while at work. ECF No. 40-20 at 3. Sgt.

Jennifer Vanderpool alleged that on April 3, 2018 Keith Duda made negative statements about

EPSO administration while on duty. Id. at 4. She also stated that Keith Duda asked her if she

knew which sheriff candidate she and her husband were leaning towards, and that he offered to

arrange a meeting between Sgt. Vanderpool, her husband, and Mike Angley. Id. Flynn found

these allegations to be more likely true than not. Id.

       During that investigation Lt. John David alleged that he had a work conversation with

Keith Duda on March 22, 2018 during which Keith mentioned Lt. David serving as a delegate at

an upcoming County Assembly. Id. at 13. Flynn found this allegation to be more likely true

than not. Id. at 16. Deputy Rachel Lamb alleged that on May 3, 2018 Keith Duda referenced

defendant as “your boy Elder” and criticized his handling of recent drug busts. Id. Flynn also

found these statements to be more likely true than not. Id. at 19.

       Flynn’s investigation also reviewed allegations that Keith Duda had failed to respond

                                                 7
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 8 of 47




properly to duty-related critical incidents. In February 2018 an EPSO call was put out to on duty

officers to respond to an active shooter. ECF No. 40-20 at 26. Lt. J.D. Ross asserted that Keith

Duda, who was on duty at the time, traveled away from the scene instead of towards it. Id. Lt.

Ross also alleged that on April 25, 2018 Keith Duda chose to stay on a scene with an unattended

death instead of reporting to a critical incident by reviewing a warrant and calling in a SWAT

team as requested. ECF No. 40-22 at 3; ECF No. 40-20 at 29–30. Finally, Lt. Ross claimed that

Keith Duda took too long (eight minutes) to leave the office after Lt. Ross called him to respond

to a felony suspect escape from Memorial Hospital. Id. at 31. The investigation further noted

that on June 16, 2018 Keith Duda called into dispatch while off-duty to obtain the names of two

Fountain Police officers who he believed may have committed a crime; i.e., removing Mike

Angley campaign signs that were publicly displayed. Id. at 19–20. On June 22, 2018 Keith

Duda was placed on Administrative Leave. ECF No. 36 at ¶142.

       Sometime during summer 2018 defendant sent an “Expectations Memo” to all EPSO

command staff. ECF No. 36 at ¶124. It read as follows:

       I expect you to be respectful and insist that others are as well. YOU represent ME not
       just the Sheriff’s Office. Everything you do and say reflects on ME, not just the Sheriff’s
       Office. You are not free to start rumors, engage in side bar or closed door discussions,
       or become outwardly critical of me or ANY member of staff. I expect you to be part of the
       team - act like a team - support the team - help and support your teammates. You are a
       member of my staff? You owe institutional loyalty. If you can’t handle that expectation, if
       your heart is not in the requirements of this job, if your head is not behind me, it is time
       for you to step down or maybe even step out. Leave with your integrity intact. If you
       would rather complain behind closed doors or thru [sic] an anonymous website, point
       fingers, place blame or you do not stop those who do, you are part of the problem.
       People inside and outside of this organization see it and talk about it. I hear it, see it and
       watch it and I am tired of it. If you can’t or won’t recognize character issues, morality
       issues, ethical issues, then check out now because you will not survive. I will take the
       stripes, bars and/or stars back.

ECF No. 36 at ¶¶125–29 (emphases in original).
                                              8
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 9 of 47




       On May 31, 2018 Lt. Huffor and his wife each posted on Facebook about Keith Duda.

Janet Huffor accused Keith Duda of “defamation and slanderous libel” and of conducting

surveillance on her home and wrote that “the gloves are off.” ECF No. 36 at ¶¶130–31. Lt.

Huffor accused Keith Duda of campaigning for Mike Angley while on duty. Id. at ¶132.

       On June 11, 2018 The Independent (“Indy”), a Colorado Springs newspaper, published an

article regarding Keith Duda’s retaliation claims. ECF No. 39-14. The article mentions the

sexual harassment allegations against Lt. Huffor, Keith Duda’s internal complaint regarding this

incident, the VNI position for which Keith Duda was not selected, and Caitlyn Duda’s discipline

following her cussing at an inmate. Id. at 1. It references the EEOC complaints filed by Keith

and Caitlyn Duda and Keith Duda’s retaliation allegation. Id. at 2. The article also discusses

Keith’s claims that he was falsely accused of political activity on duty while other EPSO

employees engaged in political activity at work without any repercussions. Id.

       On June 12, 2018 defendant Elder signed a Notice of Intent to Terminate Keith Duda’s

employment at EPSO. ECF Nos. 39-15, 39-20. That same day Undersheriff Breister informed

Keith that he was being investigated for a possible violation of confidentiality and that Keith was

to report to another interview with Mark Flynn on June 13, 2018. ECF No. 46 at ¶¶152–53. The

next day Flynn interviewed Keith about the article. ECF No. 40-37 at 133:3–20; ECF No. 40-41

at 82:9–18. Flynn briefed defendant on the interview. Defendant then directed Lt. St. Charles to

serve the Notice of Termination on Keith Duda. ECF No. 40-41 at 80:21–25.

       After Keith Duda’s interview with Flynn ended, Lt. St. Charles handed Keith the Notice

of Termination letter. ECF No. 36 at ¶¶156–67. The termination letter listed four reasons for

defendant’s decision to fire Keith Duda. Those reasons were (1) Keith Duda’s failure to respond

                                                 9
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 10 of 47




 appropriately and reasonably to three critical incidents; (2) Mark Flynn’s investigation which

 found instances of Keith Duda’s conducting political activity while on duty; (3) Keith Duda’s

 use of his sergeant position to obtain information from dispatch while off duty; and (4) Keith

 Duda’s working on his private painting business while on duty. ECF No. 40-30.

           Plaintiff Keith Duda’s employment at EPSO ended on June 13, 2018. ECF No. 36 at

 ¶157. Plaintiff Caitlyn Elder was still employed by EPSO at the time the parties’ cross motions

 for summary judgment were filed earlier this year. Id. at 6.

                                II. PROCEDURAL BACKGROUND

           Plaintiffs filed their initial complaint in this action on November 9, 2018. ECF No. 1.

 They filed an amended complaint on March 20, 2019. ECF No. 15. The complaint alleges that

 defendant unlawfully retaliated against (1) both plaintiffs for reporting sexual harassment and (2)

 Keith Duda for protected political speech and affiliation. Id. at 2. Plaintiffs claim that defendant

 violated their rights under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e. Keith Duda also

 seeks redress for alleged violations of his First Amendment rights pursuant 42 U.S.C. § 1983.

 Id. at 2–3. Defendant filed an amended answer on January 17, 2020 denying all claims. ECF

 No. 36.

           On February 14, 2020 plaintiffs moved for partial summary judgment on a number of

 defendant’s affirmative defenses and on multiple legal issues regarding Keith Duda’s First

 Amendment claims. ECF No. 39. Defendant moved for summary judgment on all of plaintiffs’

 claims on February 28, 2020. ECF No. 40. On March 6, 2020 defendant filed a response to

 plaintiff’s partial motion for summary judgment. ECF No. 45. Plaintiffs filed a response to

 defendant’s motion March 20, 2020. ECF No. 48. Plaintiffs and defendant both additionally

                                                   10
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 11 of 47




 filed replies on March 20, 2020 and April 3, 2020 respectively. ECF Nos. 50, 51.

                                  III. STANDARD OF REVIEW

        A court may grant summary judgment if “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). The

 moving party has the burden to show that there is an absence of evidence to support the

 nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

 nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

 Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

 of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

 Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

 inferences in the light most favorable to the party opposing summary judgment. See Concrete

 Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

        When parties file cross motions for summary judgment, the court is entitled to assume

 that no evidence needs to be considered other than that filed by the parties, but summary

 judgment is nevertheless inappropriate if disputes remain as to material facts. Nat’l Union Fire

 Ins. Co. of Pittsburgh, PA v. Fed. Ins. Co., 213 F. Supp. 3d 1333, 1339 (D. Colo. 2016), aff’d,

 734 F. App'x 586 (10th Cir. 2018). Furthermore, “the reasonable inferences drawn from

 affidavits, attached exhibits, and depositions are rendered in the light most favorable to the non-

 prevailing party.” Id. (citing Jacklovich v. Simmons, 392 F.3d 420, 425 (10th Cir. 2004)).



                                                   11
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 12 of 47




                                           IV. ANALYSIS

        A. Title VII retaliation claims

                1. Legal standard

        Plaintiffs both bring Title VII retaliation claims against defendant Bill Elder. Under 42

 U.S.C. § 2000e–3(a) an employer may not “discriminate against any of his employees . . .

 because he has opposed any practice made an unlawful employment practice by [Title VII].” To

 succeed on such a claim a plaintiff must prove that retaliation played a part in the employer’s

 employment decision. Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1224 (10th Cir. 2008).

        The McDonnell Douglas burden-shifting framework applies in this case. Under this

 pretext theory of retaliation, to establish a prima facie case of retaliation a plaintiff must show

 that “(1) she engaged in protected opposition to Title VII discrimination; (2) she suffered an

 adverse employment action; and (3) there is a causal connection between the protected activity

 and the adverse employment action.” Fye, 516 F.3d at 1227 (quoting Meiners v. Univ. of Kan.,

 359 F.3d 1222, 1229 (10th Cir. 2004)). Once a plaintiff has established a prima facie case, the

 burden shifts to the defendant to articulate some legitimate, non-retaliatory reason for the adverse

 action. If the defendant does so, the burden shifts back to the plaintiff to offer evidence that the

 reason is pretextual. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).

                a. Protected action

        A retaliation claim requires a plaintiff to establish she engaged in action protected under

 Title VII. Protected actions include bringing a discrimination charge, testifying, assisting, or

 participating in enforcement proceedings. 42 U.S.C. § 2000e–3(a). They can range from filing

 formal charges to voicing informal complaints to supervisors. Delsa Brooke Sanderson v.

                                                   12
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 13 of 47




 Wyoming Highway Patrol, No. 19-8025, 2020 WL 5807835, at *3 (10th Cir. Sept. 30, 2020).

                b. Adverse employment action

        Under the second element of a retaliation claim a plaintiff must prove that “a reasonable

 employee would have found the challenged action materially adverse.” Burlington Northern &

 Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006). Materially adverse means an action that might

 have “dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id.

 (citations omitted). The scope of adverse employment action is broader for retaliation than for

 discrimination. “[T]he antiretaliation provision, unlike the substantive provision, is not limited

 to discriminatory actions that affect the terms and conditions of employment.” Id. at 64.

        The existence of an adverse employment action is a case-by-case determination. It does

 not include “a mere inconvenience or an alteration of job responsibilities” but instead requires

 the employer’s behavior to be materially adverse to the employee’s job status. Heno v.

 Sprint/United Mgmt. Co., 208 F.3d 847, 857 (10th Cir. 2000); Sanchez v. Denver Pub. Sch., 164

 F.3d 527, 533 (10th Cir. 1998). An adverse employment action must lead to “more than de

 minimus harm to or a de minimus impact on the employee’s status or job opportunities.” EEOC

 v. C.R. Eng., Inc., 644 F.3d 1028, 1040 (10th Cir. 2011) (internal quotation marks omitted).

        The Tenth Circuit has addressed on numerous occasions what employer actions are

 adverse. Conduct “entailing ‘hiring, firing, failing to promote, reassignment with significantly

 different responsibilities, or a decision causing a significant change in benefits’” constitutes an

 adverse employment action. Hillig v. Rumsfeld, 381 F.3d 1028, 1032–33 (10th Cir. 2004)

 (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)). The prospect of lost

 wages, benefits, or the job itself are also significant or material alterations to an employee’s job

                                                  13
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 14 of 47




 status. Mickelson v. N.Y. Life Ins. Co., 460 F.3d 1304, 1316 (10th Cir. 2006). However, adverse

 employment action is not necessarily limited to these acts. EEOC, 644 F.3d at 1040. For

 example, conduct that harms employment prospects, such as a negative job reference, can also

 count. Hillig, 381 F.3d at 1033–35.

        This court has deemed a performance improvement plan for a Colorado State Patrol

 trooper to be materially adverse. Luchaco v. Colorado State Patrol, No. 08-CV-02348-LTB-

 KMT, 2010 WL 3430850, at *13 (D. Colo. Aug. 30, 2010). The court reasoned that even if the

 corrective action was correctly issued, it could dissuade the employee from making or supporting

 a discrimination charge against the employer. Id. The Tenth Circuit has noted

        Disciplinary proceedings, such as warning letters and reprimands, can constitute an
        adverse employment action. A reprimand, however, will only constitute an adverse
        employment action if it adversely affects the terms and conditions of the plaintiff's
        employment -- for example, if it affects the likelihood that the plaintiff will be
        terminated, undermines the plaintiff’s current position, or affects the plaintiff’s future
        employment opportunities.

 Medina v. Income Support Div., 413 F.3d 1131, 1137 (10th Cir. 2005) (citations omitted). This

 court has also held that placing an employee on probation can be an adverse employment action.

 Dunn v. Shinseki, 71 F. Supp. 3d 1188, 1192 (D. Colo. 2014). Another court in this circuit has

 agreed. Beck v. Figeac Aero N. Am., Inc., 382 F. Supp. 3d 1170, 1177 (D. Kan. 2019)

 (“probation is a negative disciplinary action an employer can take to dissuade an employee.”).

               c. Causal connection

        To establish a causal connection, a plaintiff must present “evidence of circumstances that

 justify an inference of retaliatory motive.” Ward v. Jewell, 772 F.3d 1199, 1203 (10th Cir. 2014)

 (quoting Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1091 (10th Cir. 2007)). Temporal

 proximity—when the protected conduct is closely followed by the adverse action—is often the
                                              14
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 15 of 47




 basis for inferring a causal connection. Id. Normally three months or five months between the

 protected activity and the retaliatory action is too long to support a causation inference based on

 timing alone. Wells v. Colo. DOT, 325 F.3d 1205, 1217 (10th Cir. 2003). If such a long timeline

 exists “the plaintiff must rely on additional evidence beyond temporal proximity to establish

 causation.” Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999).

        Defendant argues that plaintiffs must establish “but-for” causation per the Supreme

 Court’s decision in Nassar. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013) (“. .

 . a plaintiff making a retaliation claim under § 2000e-3(a) must establish that his or her protected

 activity was a but-for cause of the alleged adverse action by the employer.”). Plaintiffs counter

 that the Supreme Court’s decision in Nassar addresses the ultimate burden of proof for a

 discrimination claim, not the burden for establishing a prima facie case. They point out that at

 the summary judgment stage the burden is “not onerous” but instead is “simply one of

 production, not persuasion” and “involve[s] no credibility assessment.” Tex. Dep’t of Cmty.

 Affairs v. Burdine, 450 U.S. 248, 256 (1981); Plotke v. White, 405 F.3d 1092, 1099 (10th Cir.

 2005) (quoting Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 142 (2000)).

 Plaintiffs also note that the Tenth Circuit “has not construed Nassar to alter the well-established

 causation standard for a prima facie case of retaliation.” ECF No. 48 at 28.

        Tenth Circuit case law is not particularly clear on this issue. In Foster the court declined

 to answer this exact question of whether Nassar required but-for causation at the prima facie

 stage. Instead it referenced its interpretation of Nassar on the McDonnell Douglas framework in

 Ward. Foster v. Mountain Coal Co., LLC, 830 F.3d 1178, 1191 (10th Cir. 2016). The court

 noted that “Ward [left] intact our precedent holding that an ADA retaliation plaintiff may rely

                                                  15
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 16 of 47




 solely on temporal proximity to show causation during the prima facie stage,” and that “Nasser

 has not altered the burden a plaintiff bears in supporting the causation element of a prima facie

 case in ADA retaliation.” Id. Foster could suggest a lower burden at the prima facie stage.

        By contrast, in Ward itself the Tenth Circuit noted that the Supreme Court “likened” the

 causation burden to the but-for standard. Ward, 772 F.3d at 1203; see also Doe v. Bd. of Cty.

 Comm’rs of Payne Cty., Okla., 613 F. App’x 743, 747 (10th Cir. 2015) (noting Ward interpreted

 Nassar and “concluded it stands for the proposition that the standard of causation for a Title VII

 retaliation claim is ‘but for’ causation.”). More recent cases have applied but-for causation to

 review claims at the summary judgment stage. See Bekkem v. Wilkie, 915 F.3d 1258, 1273 (10th

 Cir. 2019); Nealis v. CoxCom, LLC, 731 F. App’x 787, 790 (10th Cir. 2018); Woesler v. Utah

 Valley Univ., 725 F. App’x 610, 613 (10th Cir. 2018). Read against these cases, Foster appears

 to apply narrowly to plaintiffs who are relying on temporal proximity. I thus conclude that,

 when plaintiffs do not rely solely on temporal proximity, they must show evidence at the prima

 facie stage that their protected activities were a but-for cause of their adverse employment

 actions.

                2. Caitlyn Duda’s Title VII Retaliation Claim

        There is no dispute that Caitlyn Duda engaged in protected activity. In his answer

 defendant admits that she “opposed discrimination and retaliation” by Lt. Huffor and participated

 in an investigation regarding allegations of sexual harassment. ECF No. 36 at ¶¶48, 161.

 Caitlyn Duda also filed an internal retaliation complaint after she received the May 2017 LOR.

 Id. at ¶164; ECF No. 40-2 at 5. These actions fall within the protected activities of Title VII.

        At the second step of her prima facie case, Caitlyn Duda alleges that two disciplinary

                                                  16
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 17 of 47




 actions taken against her constitute retaliation for her protected activity. The first is an LOR

 from May 25, 2017 that placed her on 120 days of probation. ECF No. 48-8. Caitlyn states this

 disciplinary action was lodged in retaliation for her participation in the investigation of sexual

 harassment by Lt. Huffor. ECF No. 15 at ¶163. The second disciplinary action is a Letter of

 Counseling from October 29, 2017, which Caitlyn claims was in retaliation for her requesting

 CORA records. ECF No. 40-17; ECF No. 15 at ¶165.

        Defendant argues he is entitled to summary judgment on this element because these

 disciplinary actions do not constitute adverse employment actions as a matter of law. He claims

 that neither action (1) constituted a significant change in employment status, (2) affected the

 likelihood of termination, undermined her current position, or affected future employment, or (3)

 caused more than “de minimus” harm or impact on her job or opportunities. ECF No. 40 at 6.

 To support this assertion defendant points to the fact that Caitlyn’s request to transfer from

 Detention Specialist back to Security Technician was granted. ECF No. 40-33 at 15:11–18,

 93:24–94:18. He also notes she was not denied any transfers or promotions. ECF No. 40 at 6–7.

        As discussed above, however, transfers and promotions are not the only material changes

 that can constitute adverse employment actions. Reprimands such as the letters Caitlyn received,

 as well as probation, have been found to be adverse employment actions. Luchaco, 2010 WL

 3430850, at *13; Dunn, 71 F. Supp. 3d at 1192. Being placed on probation subjected Caitlyn to

 monthly evaluations for which her behavior was more closely scrutinized, which meant she

 could more easily rack up additional violations. ECF No. 48-8. Furthermore, the letters state

 that they are placed in “Personnel and Professional Standards files” and that further violations

 could lead to termination. ECF No. 40-17 at 1; ECF No. 48-8. A later letter from December

                                                  17
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 18 of 47




 2017 lists allegations of misconduct going back to 2014, which indicates that EPSO considers

 earlier incidents when disciplining employees. ECF No. 40-2. I disagree with defendant’s strict

 interpretation of these disciplinary actions. A jury could reasonably find that Caitlyn Duda

 suffered one or more adverse employment actions.

        Defendant next seeks summary judgment on the basis that Caitlyn Duda cannot show a

 causal connection between her protected activity and any retaliatory action. Defendant points to

 the six-month time gap between Caitlyn’s interview about the sexual harassment and the May

 LOR. ECF No. 40 at 8–9. He asserts the May 25 letter was prompted by an inmate filing

 grievances against Caitlyn and her use of profanity against him. He also suggests that Lt.

 Huffor’s involvement in the investigation and disciplinary action against Caitlyn was minimal.

 Id.

        In her response plaintiff Caitlyn Duda argues that the timeline is actually only two

 months. ECF No. 48 at 24–25. Lt. Huffor himself received a Letter of Counseling regarding the

 sexual harassment on January 20, 2017, and two months later he prepared a timeline of reported

 incidents between Caitlyn and inmates. ECF No. 36 at ¶¶51, 53; ECF No. 49-1. Lt. King then

 instructed Lt. Huffor to stay out of the investigation because Caitlyn was involved in his own

 sexual harassment investigation. ECF No. 49-2 at 1. I do not find plaintiff’s argument

 convincing. The retaliation Caitlyn alleges in her complaint is her May 2017 LOR, not Lt.

 Huffor’s timeline. ECF No. 15 at ¶163. There is insufficient evidence of temporal proximity to

 establish causal connection for the May 2017 LOR on this basis alone.

        There are other facts, however, supporting a causal connection for Caitlyn Duda’s

 retaliation claim on the May 2017 LOR. First, she testified that other civilians, deputies,

                                                 18
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 19 of 47




 sergeants, lieutenants, and commanders have used profanity in the jail without similar

 reprimands to the one she received. ECF No. 48-10 at 114:18–115:10. When Caitlyn asked why

 she received what she perceived to be unduly harsh discipline, she reported being told by her

 supervisor that Lt. Huffor had initiated the investigation. ECF No. 40-33 at 8–21. Second, while

 defendant notes the May 2017 LOR also referenced Caitlyn becoming physical with an inmate,

 she testified that she did so in response to the inmate approaching her and grabbing her wrist.

 ECF No. 40-33 at 75:5–10. This possible self-defense justification is not mentioned in the LOR.

 Third, Lt. King stated that Lt. Huffor seemed upset about being removed from Caitlyn’s

 investigation, and that Lt. Huffor explicitly referenced the County Attorney’s rule of a six-month

 wait-time after an investigation to avoid an appearance of retaliation. ECF No. 49-2 at 1–2.

        Overall, I find that the facts demonstrate a genuine dispute as to whether there is a causal

 connection between the May 2017 LOR and Caitlyn’s involvement in Lt. Huffor investigation.

 As I view the evidence, Caitlyn’s case is weak. Nonetheless I believe a reasonable jury could

 find that, but-for Caitlyn’s participation in the investigation, she would not have received the

 LOR and 120 days of probation.

        Plaintiff Caitlyn Duda next argues she was retaliated against for requesting records

 through CORA. Defendant argues she has not established a causal connection between Caitlyn’s

 CORA records request and the Letter of Counseling. I disagree. These two events are close in

 time—her request for records was in early September 2017 while the letter was in late October

 2017. ECF No. 36 at ¶¶93, 104. This suggests temporal proximity. I find there is a genuine

 dispute as to a causal connection between the October 2017 letter and Caitlyn’s CORA request.

        A reasonable jury could find that plaintiff Caitlyn Duda has satisfied a prima facie case of

                                                  19
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 20 of 47




 Title VII retaliation by defendant Elder. Therefore, defendant’s motion for summary judgment

 on this claim is DENIED. Because there are genuine disputes of material fact underlying

 Caitlyn’s prima facie case of retaliation, the burden has not yet shifted to defendant under

 McDonnell Douglas. I thus do not reach the issues of whether defendant has articulated a

 legitimate, non-retaliatory reason for any adverse employment action, or whether plaintiff

 Caitlyn Duda has provided evidence of pretext.

                3. Keith Duda’s Title VII Retaliation Claim

        There is no dispute plaintiff Keith Duda engaged in protected activity under Title VII.

 He too “opposed discrimination and retaliation” by Lt. Huffor, as admitted by defendant. ECF

 No. 36 at ¶171. Keith submitted verbal and written reports about Lt. Huffor’s alleged sexual

 harassment. Id. at ¶¶42–45. These are protected activities, and defendant does not dispute this.

        Defendant does contest whether Keith Duda suffered an adverse employment action.

 Keith Duda’s complaint asserts two adverse actions—denying him a transfer and terminating

 him. ECF No. 15 at ¶178. There is no question that firing an employee is an adverse

 employment action. Hillig v. Rumsfeld, 381 F.3d 1028, 1032–33 (10th Cir. 2004). Defendant

 does not dispute this. But he does dispute that the failure to consider Keith for the VNI transfer

 constitutes an adverse employment action.

        To argue that Keith cannot prove this is an adverse action, defendant points to Sanchez, a

 case that discusses a lateral transfer. According to the Sanchez court, a “purely lateral

 transfer”—a transfer with largely the same salary and benefits and similar duties as the original

 position—is not an adverse employment action. Sanchez, 164 F.3d at 532. But the issue in

 Sanchez was whether a transfer constituted an adverse action for purposes of a discrimination

                                                  20
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 21 of 47




 claim, not a retaliation claim. As discussed above, the scope of adverse actions is broader for

 retaliation. Defendant’s use of this case is therefore not persuasive.

         Meanwhile Burlington recognized “retaliatory work assignments” as a classic retaliation

 action. The court left the jury to answer whether a reassignment from one set of duties to

 another, when both fit under the same job description, was an adverse employment action.

 Burlington, 548 U.S. at 70–71. Here affidavits from multiple EPSO employees insist the VNI

 Sergeant position is not a “promotion” but is merely a “lateral transfer.” ECF No. 40-9 at ¶6;

 ECF No. 40-12 at ¶6. But the record suggests that the VNI Sergeant position had different duties

 and benefits than a regular Sergeant position. The former required a full year of Sergeant

 experience, whereas the latter merely required three years of law enforcement or detentions

 experience. ECF Nos. 40-11, 39-17. Chief Shannon sought someone with prior VNI experience,

 not just any old Sergeant, for the transfer. ECF No. 40-9 at ¶¶8–9. Furthermore, the position

 was coveted by multiple sergeants. This indicates that working in a unit focused on narcotics,

 intelligence, and “vice” may carry more prestige than a regular sergeant position. I find that

 there is a genuine dispute of material fact as to whether EPSO’s removing Keith Duda from

 reconsideration for the VNI Sergeant position constitutes a materially adverse action. As in

 Burlington this question is best left to the jury.

         I next assess whether there is a genuine dispute as to whether Keith Duda’s transfer or

 termination were retaliatory actions resulting from his engagement in protected activity. In his

 response brief Keith Duda presents no facts linking his termination to any protected activity of

 his under Title VII. In fact, he does not address his termination in the context of Title VII

 retaliation at all. ECF No. 48 at 23–24, 25–27. There is thus no genuine dispute regarding a

                                                      21
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 22 of 47




 causal connection between Keith’s termination and his Title VII protected activity.

        Keith Duda does address the VNI transfer in his response brief. Defendant argues

 plaintiff cannot show that “but-for” his or his daughter’s involvement in the Lt. Huffor

 investigation, or Caitlyn’s retaliation complaint, he would not have been removed from

 consideration for the VNI transfer. Plaintiff’s response points to the fact that Caitlyn made her

 complaint of Title VII retaliation to Human Resources on June 9, 2017. ECF No. 36 at ¶78.

 That was the same day Lt. Mitchell phoned Keith to ask if there was anything of which he should

 be aware and also told Keith that he was no longer a candidate for the position. Id. at ¶¶80–83.

        Defendant contends the undisputed evidence shows that Lt. Mitchell called Keith in the

 morning, while Caitlyn contacted Human Resources in the afternoon after the decision to not

 move Keith forward had already been made. ECF No. 51 at 7–8; ECF No. 40-5 at 1; ECF No.

 40-12 at 2. The record is not as clear as defendant asserts. I agree it is undisputed that Caitlyn

 Duda’s phone call was in the afternoon. However, the timeline for when the decision occurred to

 remove Keith from consideration in the VNI Sergeant process is more opaque.

        In his affidavit Lt. Mitchell wrote

        I sent an email on June 9, 2017, to EPSO Cmdr. Hatch informing him that I set the oral
        boards for Thursday, June 15, 2017. Cmdr. Hatch called me after I sent the email and told
        me to stand-by on the oral boards as one candidate may not be going forward.

 ECF No. 40-12 at 2. That paragraph lists no time of day. He later states that he attempted to

 contact Sgt. Duda and Sgt. Manzanilla in the “late afternoon and evening hours.” Id.

 Furthermore, in his deposition Lt. Mitchell states Cmdr. Hatch’s phone call telling him to

 postpone the board interviews was June 12, not June 9. ECF No. 40-39 at 30:1–23. Defendant

 asserts that EPSO personnel were not aware of Caitlyn’s complaint until a later date based on

                                                  22
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 23 of 47




 Casey Campbell’s affidavit. That document alternately lists May 12, 2017 and June 12, 2017 as

 the dates when she informed EPSO about the complaint. While I assume the May date is a

 mistake, the June date matches the date Lt. Mitchell stated in his deposition. I am also wary of

 putting complete faith in affidavits prepared for litigation over live testimony by witnesses. The

 extremely close timing between the retaliation complaint and Keith’s removal from the VNI

 process suggests it is at least possible these two events are not related by coincidence. I conclude

 there is a genuine dispute of material fact with respect to causation for Keith Duda’s Title VII

 retaliation claim as to the VNI transfer.

        No reasonable jury could find that Keith Duda has established a prima facie case of Title

 VII retaliation relating to Keith’s termination, because Keith presented no evidence of a causal

 connection between his firing and his protected activity. Defendant’s motion for summary

 judgment on Title VII retaliation is thus GRANTED only as to Keith’s termination.

        However, a reasonable jury could find that plaintiff Keith Duda has established a prima

 facie case of Title VII retaliation by defendant Elder relating to the VNI transfer. Therefore,

 defendant’s motion for summary judgment on this claim is DENIED only as to the VNI transfer.

 Because the burden has not shifted to defendant under McDonnell Douglas, I do not address

 whether he has articulated a legitimate, non-retaliatory reason for any adverse action, or whether

 plaintiff Keith Duda has provided evidence of pretext.

        B. Keith Duda’s First Amendment retaliation claim

                1. Whether summary judgment is appropriate under Heffernan

        Defendant argues I must grant summary judgment because the Supreme Court recently

 recognized that a public employer should not be subject to a First Amendment retaliation claim

                                                 23
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 24 of 47




 when the employee was dismissed pursuant to a neutral, constitutional policy prohibiting

 political speech. The court noted evidence suggesting the plaintiff was fired for violating a

 “different and neutral policy prohibiting police officers from overt involvement in any political

 campaign.” Heffernan v. City of Paterson, N.J., 136 S. Ct. 1412, 1419 (2016). The court

 remanded the case to the Third Circuit to determine this and other issues. Id.

         Defendant asserts that its policy prohibiting on duty political activity is both neutral and

 constitutional, and that Keith Duda’s termination resulted from his policy violations, not from his

 protected speech. Plaintiff Keith Duda disputes the neutrality and constitutionality of the EPSO

 policy, alleging it was not uniformly or fairly applied to all political activity.

         Keith points to numerous facts supporting his assertion. Deputy Jennifer Arndt told Mark

 Flynn that she “heard more political talk in my ten years at EPSO than I have heard in any other

 work environment.” ECF No. 39-4 at 1. Lt. Mitchell reported hearing Janet Huffor and Jackie

 Kirby verbally supporting defendant Elder’s reelection while on duty. ECF No. 39-6 at 60:4–12.

 Lt. Mitchell also reported hearing Bill Huffor frequently engage in political talk at work. Huffor

 expressed support for defendant’s campaign and chastised EPSO employees for supporting other

 candidates. ECF No. 39-6 at 57:23–59:15. Lt. Mitchell testified he himself was chastised by

 Huffor for not attending political events for defendant. Id. Undersheriff Breister also recalled an

 incident in which Sgt. Mike Pitt reported that Lt. Huffor accused him of not being a “true

 supporter” of Elder and screaming and yelling at him. ECF No. 39-2 at 80:22–81:4. There is no

 evidence suggesting these incidents were ever investigated. Nor has defendant brought any

 evidence to the Court’s attention indicating that EPSO employees beside Keith were investigated

 for on duty political activity. I also note that the “Expectations Memo” issued by defendant

                                                   24
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 25 of 47




 suggests a “my way or the highway” stance and could be perceived as chilling speech by the

 opposition. ECF No. 36 at ¶¶125–29. The record thus reveals a genuine dispute regarding, at a

 minimum, the neutrality of how EPSO’s policy was applied.

        Furthermore, there is a genuine factual dispute about whether Keith Duda actually

 violated the policy, and whether his termination was based on those purported violations.

 Jennifer Arndt disputed Sgt. Brown’s recollection of political statements purportedly made by

 Keith during a Crisis Negotiation Unit meeting. ECF No. 39-4 at 2. Keith himself disputed that

 he made the on duty statements alleged by Sgt. Vanderpool, Lt. David, and Deputy Lamb, and he

 testified that he did not engage in political speech or campaigning while on duty. ECF No. 40-

 20; ECF No. 48-1 at 31:12–32:14. This conflict reflects a prototypical “he said, she said”

 credibility problem best suited for a jury. A reasonable jury could find that Keith did not violate

 EPSO’s policy. Defendant’s motion for summary judgment on Keith Duda’s First Amendment

 retaliation claim is thus DENIED on this ground.

                2. Whether summary judgment is appropriate under the Garetti-Pickering test

        The Supreme Court has long held that “the First Amendment protects a public

 employee’s right, in certain circumstances, to speak as a citizen addressing matters of public

 concern.” Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). On the one hand, “[w]hen a citizen

 enters government service, the citizen by necessity must accept certain limitations on his or her

 freedom.” Id. On the other hand, “[s]o long as employees are speaking as citizens about matters

 of public concern, they must face only those speech restrictions that are necessary for their

 employers to operate efficiently and effectively.” Id.

        This Court reviews Keith Duda’s First Amendment retaliation claim under the familiar

                                                 25
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 26 of 47




 Garcetti/Pickering test. The five elements of the test are:

        (1) whether the speech was made pursuant to an employee’s official duties; (2) whether
        the speech was on a matter of public concern; (3) whether the government’s interests, as
        employer, in promoting the efficiency of the public service are sufficient to outweigh the
        plaintiff’s free speech interests; (4) whether the protected speech was a motivating factor
        in the adverse employment action; and (5) whether the defendant would have reached the
        same employment decision in the absence of the protected conduct.

 Helget v. City of Hays, Kansas, 844 F.3d 1216, 1221 (10th Cir. 2017) (citing Trant v. Oklahoma,

 754 F.3d 1158, 1165 (10th Cir. 2014)). “The first three steps concern questions of law for the

 courts, and the last two concern questions of fact.” Id. Keith argues he is entitled to summary

 judgment on the first, second, and third prongs. ECF No. 39 at 18–19. Defendant counters that

 plaintiff cannot satisfy the third, fourth, and fifth prongs of the test. ECF No. 40 at 14–15.

                a. Prong one: Whether the speech was pursuant to an employee’s official duties

        Defendant concedes the first prong of the test. ECF No. 40 at 16. I therefore GRANT

 summary judgment to plaintiff Keith Duda on the question of whether his speech was made

 pursuant to his official duties as an EPSO employee.

                b. Prong two: Whether the speech was on a matter of public concern

        The speech in question under the second prong is (1) Keith Duda’s campaigning on

 behalf of Mike Angely for EPSO sheriff, and (2) his discussion with a reporter for the June 11,

 2018 article in The Independent. Matters of public concern are “those of interest to the

 community, whether for social, political, or other reasons.” Lytle v. City of Haysville, Kan., 138

 F.3d 857, 863 (10th Cir. 1998). When determining which speech falls into this category, courts

 “look to whether the public or the community is likely to be truly concerned with or interested in

 the particular expression, or whether it is more properly viewed as essentially a private matter

 between employer and employee.” Lander v. Summit County Sch. Dist., 109 Fed. App’x. 215,
                                            26
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 27 of 47




 218 (10th Cir. 2004) (internal quotation marks omitted). Speech regarding internal personnel

 disputes does not constitute speech on matters of public concern, while speech regarding the

 discharge of government duties does. Connick v. Myers, 461 U.S. 138, 147–48 (1983). Courts

 consider the “content, form, and context of the given statement . . . .” Id. Courts also consider

 the speaker’s motive and subjective intent. Workman v. Jordan, 32 F.3d 475, 483 (10th Cir.

 1994); Schalk v. Gallemore, 906 F.2d 491, 495 (10th Cir. 1990).

        There is no genuine dispute that Keith Duda’s campaigning for Mike Angley constitutes

 speech on a matter of public concern. Speech about a public election is “undoubtedly a matter of

 public concern.” Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1205 (10th

 Cir. 2007); see also Bass v. Richards, 308 F.3d 1081, 1089 (10th Cir. 2002). The election of the

 next EPSO sheriff is inherently of public concern as a political race impacting law enforcement

 across El Paso County. Indeed, defendant does not contest this, focusing his argument on

 whether Keith’s statements in article fit under prong two. See generally ECF No. 45 at 10–13. I

 therefore GRANT plaintiff’s motion for summary judgment as to whether his campaigning for

 Mike Angley constitutes speech on a matter of public concern.

        I next analyze Keith Duda’s speech specifically on the sexual harassment allegations

 against Lt. Huffor. Plaintiff indicates this speech is indisputably on an issue of public concern

 because it is improper or illegal conduct. He cites to cases holding that statements on “official

 impropriety,” “illegal conduct,” or “corruption, impropriety, or other malfeasance” by public

 officials fall under this umbrella. Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1331

 (10th Cir. 2007); Brammer-Hoelter, 492 F.3d at 1205, 1207; Prager v. LaFaver, 180 F.3d 1185,

 1191 (10th Cir. 1999). According to plaintiff, the law is clear that sexual harassment complaints

                                                 27
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 28 of 47




 are speech on a matter of public concern. Wulf v. City of Wichita, 883 F.2d 842, 849–50 (10th

 Cir. 1989). Defendant disagrees.

        Citing to a more recent case, defendant asserts that the purpose of Keith Duda’s speech

 alleging retaliation addressed a personal grievance, not a matter of public concern. ECF No. 40

 at 17; Woodward v. City of Worland, 977 F.2d 1392, 1403–04 (10th Cir. 1992). I agree with

 plaintiff. I do not find Woodward to be analogous to the situation here. That case involved

 plaintiffs who themselves were sexually harassed and reported the harassment—i.e. they

 engaged in protected speech—to make the harassment stop. Id. at 1396. Here, by contrast,

 Keith Duda was not himself harassed but claims to have reported the harassment in order to

 comply with EPSO policy and supervisor instructions. ECF No. 15 at ¶¶41, 44–45.

        This is not the end of the inquiry, however. Keith Duda argues more generally that there

 is no genuine dispute that his speech, including his discussion of sexual harassment allegations,

 was on matters of public concern. He asserts his speech fits squarely within the case law. He

 also asserts that defendant himself, along with other EPSO employees, testified that these issues

 were of public concern. Defendant did admit that the information in the article was the sort the

 community might be interested in knowing. ECF No. 39-7 at 137:21–24. Lt. St. Charles

 testified citizens would find the article information “fascinating” and that people have “a

 legitimate interest in how public agencies operate.” ECF No. 39-14 at 69:13–70:3.

        Defendant counters by noting that Keith Duda’s retaliation allegations were “made

 during an ongoing personal employment grievance,” i.e. the investigation into his possible policy

 violations and his placement on administrative leave. ECF No. 45 at 12. Defendant suggests

 that Keith Duda’s speech was motivated by a desire to bolster his retaliation claim, not by a

                                                 28
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 29 of 47




 genuine regard for matters of public concern. Id. In support of this argument defendant points to

 Lt. David’s statement that Keith “is intentionally looking to elicit a disciplinary response that he

 would then characterize as retaliation.” He also points to Sgt. Mahan’s statement that “Keith’s

 main motivation at work” is “to prepare for another lawsuit to cover his own ass or criticize

 administration.” ECF No. 40-20 at 14, 25. In addition Lt. Ross suggested “it appears that Duda

 has demonstrated a pattern of doing these things to elicit disciplinary action” regarding Keith’s

 alleged failure to respond properly to a critical incident. Id. at 29.

        Keith Duda’s statements appear to fall within the ambit of matters of public concern.

 They relate not just to a personal employment grievance but to concerns about the application of

 EPSO policies across employees, alleged suppression of certain political views, and potential

 tolerance of officer misconduct. Community members would naturally be interested in

 statements such as these about a public law enforcement agency. However, I must also consider

 the multiple statements suggesting Keith Duda spoke out only to advance his own interests. A

 reasonable jury could find an ulterior motive behind Keith’s decision to exercise his First

 Amendment rights. This question turns on credibility, a classic jury issue. I therefore find there

 is a genuine dispute of material fact on whether Keith Duda’s speech was on a matter of public

 concern. The cross-motions for summary judgement on this issue are DENIED.

                c. Prong three: Whether the public employer’s interests in efficiency outweigh the

                employee’s free speech interests

        The third prong under Garcetti/Pickering requires a balance of the government

 employer’s interest in efficiency against the employee’s interests in free speech. Dixon, 533

 F.3d at 1302. The only interest of the employer that can outweigh the employee’s interest in free

                                                   29
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 30 of 47




 speech is “avoiding direct disruption, by the speech itself, of the public employer’s internal

 operations and employment relationships.” Trant, 754 F.3d at 1166 (citations omitted, emphasis

 in original). When courts perform this balancing test

        the statement will not be considered in a vacuum; the manner, time, and place of the
        employee’s expression are relevant, as is the context in which the dispute arose. We have
        previously recognized as pertinent considerations whether the statement impairs
        discipline by superiors or harmony among co-workers, has a detrimental impact on close
        working relationships for which personal loyalty and confidence are necessary, or
        impedes the performance of the speaker's duties or interferes with the regular operation of
        the enterprise.

 Rankin v. McPherson, 483 U.S. 378, 388 (1987). The need for employee loyalty and confidence

 is particularly acute in law enforcement. Moore v. City of Wynnewood, 57 F.3d 924, 934 (10th

 Cir. 1995).

        Though this third prong is a question of law, it relies on the resolution of factual

 questions. The main fact in debate is whether Keith’s speech disrupted or had significant

 potential to disrupt EPSO’s internal operations and employment relationships. The Tenth Circuit

 has articulated this requirement in slightly different ways. Finn held that there must be evidence

 that the speech caused “actual disruption of services” for the third prong to be resolved in the

 employer’s favor. Finn v. New Mexico, 249 F.3d 1241, 1248–49 (10th Cir. 2001). A later case

 reasoned a public employer was not required to show the speech in fact disrupted relationships

 and operations but only “to establish that the speech could potentially become so disruptive to

 the [employer’s] operations as to outweigh [plaintiff’s] interest in the speech.” Trant, 754 F.3d

 at 1166. This is appropriate in certain circumstances because a public employer should not

 “have to wait for speech actually to disrupt core operations before taking action.” Moore, 57

 F.3d at 934.

                                                  30
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 31 of 47




          Under this less stringent “reasonable prediction of disruption” approach the court will

 typically defer to the employer’s reasonable predictions, “but those predictions must be

 supported by the presentation of specific evidence.” Cragg v. City of Osawatomie, Kan., 143

 F.3d 1343, 1347 (10th Cir. 1998). This standard is typically only applicable when an employee

 is terminated shortly after her exercise of free speech. Kent v. Martin, 252 F.3d 1141, 1144 (10th

 Cir. 2001). Furthermore, “speculative assertions of workplace disruption” are insufficient to

 establish the government’s interest in constraining free speech. Finn, 249 F.3d at 1249.

          Plaintiff and defendant dispute whether Keith’s speech in fact disrupted EPSO operations

 and employment relationships or whether there were reasonable predictions of disruption at

 EPSO. I again address in turn (1) Keith Duda’s statements to The Independent published in its

 July 11, 2018 article and (2) his other political speech and campaigning.

          Keith Duda focuses his argument solely on his statements to The Independent. He points

 to testimony by defendant and other EPSO employees indicating that the article did not disrupt

 EPSO operations to argue that he wins under prong three. For example, defendant Elder testified

 that there was no “blowup” in response to the July 11, 2018 article, that “no one paid any

 attention to what Pam Zubeck writes,” and that the article did not cause any impact on the EPSO

 office operations. ECF No. 39-7 at 139:11–140:2. Elder also stated that it never caused any

 problems in the office. Id. at 140:3–6. Lt. St. Charles similarly stated that the article caused no

 problems at EPSO and did not prevent him from doing his job. ECF No. 39-18 at 72:4–10.

 Plaintiff also points to statements by Undersheriff Breister in his deposition indicating the same. 1



 1
  I am unable to confirm these statements are in the record because the deposition excerpts in question (Breister Dep.
 at 152–53) have not been provided to the Court.
                                                          31
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 32 of 47




        Defendant does not address in his motion, response, or reply whether Keith Duda’s

 statements to the press disrupted or even had the potential to disrupt EPSO operations. Nor does

 defendant point to any facts contradicting his own testimony or the statements of Lt. St. Charles

 and Undersheriff Breister. See generally ECF Nos. 42, 45, and 51. I therefore find that there is

 no genuine dispute on this issue. Because defendant has presented no evidence of disruption or

 predicted disruption based on the article, the balancing test under prong three weighs in Keith

 Duda’s favor as a matter of law. Plaintiff’s motion for summary judgment on this question—

 solely with respect to Keith Duda’s statements to the press for the article—is GRANTED.

        Defendant, meanwhile, focuses his argument entirely on Keith Duda’s “on-duty political

 speech and political activities.” ECF No. 40 at 19. He points to numerous pieces of evidence to

 support his claim that this speech had “a detrimental impact on” EPSO working relationships and

 operations. For example, Lt. David stated “[m]y perception is that deputies under Sgt. Duda are

 looking for other work, at least partly in response to [Keith’s] negativity about the current

 administration.” ECF No. 40-20 at 14. Sgt. Vanderpool reported that Keith’s alleged comments

 and questions about the election made her feel “very uncomfortable.” Id. at 8. Deputy Lamb

 reported being “taken aback” by and taking deep offense to purported comments by Keith Duda

 disparaging defendant Elder. Id. at 16. Lt. Ross informed investigator Flynn that it was his

 opinion Keith Duda did not want to respond to critical incidents. Id. at 29. Finally, defendant

 points to the Notice of Intent to Terminate he himself wrote, which states in part “[y]our activity,

 remarks and conduct, while on duty as a sergeant, have directly disrupted the efficiency of EPSO

 and subverted the good order, efficiency and discipline of my Office.” ECF No. 40-30 at 1.

        Plaintiff Keith Duda disagrees with the accounts of Lt. David, Sgt. Vanderpool, Deputy

                                                  32
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 33 of 47




 Lamb, and Lt. Ross. He contends he did not even engage in the political speech or activity that

 they report. Keith Duda prior stated that he did not question Lt. David about being a delegate but

 instead Lt. David broached the topic of his delegate status. ECF No. 40-20 at 14. He denied

 making disparaging statements about defendant in front of Sgt. Vanderpool. Plaintiff Keith

 Duda also denied ever offering to arrange a meeting between Mike Angley and the Vanderpools

 and points to evidence indicating his relationship with Sgt. Vanderpool soured long before the

 alleged statements. Id. at 9; ECF No. 48-5 at 10:3–11:7. With respect to Deputy Lamb’s

 allegations, he asserted that he did not refer to defendant Elder at all during that conversation,

 much less refer to him as “her boy.” ECF No. 40-20 at 16. He also said he was speaking to

 Deputy Lamb generally about marijuana cartel busting in relation to officer safety. Id.

        I find there is a genuine dispute as to whether Keith Duda’s political speech and

 activity—if it even occurred—disrupted or could potentially disrupt EPSO operations. The

 evidence presented by defendant consists largely of employees feeling uncomfortable or

 offended based on Keith’s purported statements. Keith Duda, meanwhile, made self-serving

 claims that he never made these statements to begin with. Defendant Elder’s claim in the

 termination notice, that Keith’s behavior disrupted EPSO efficiency, is similarly self-serving as

 well as conclusory.

        Lt. David’s perception that officers under Keith Duda sought to be transferred points to a

 more serious potential disruption at EPSO. Allegations by Lt. Ross that Keith did not want to

 respond to critical incidents are similarly more serious. But defendant does not make clear the

 links between these allegations and specific political statements of Keith Duda.

        Ultimately, this Court believes this issue is also one of credibility. There is sufficient

                                                  33
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 34 of 47




 conflicting evidence that a reasonable jury could find for either party on disruption or reasonable

 predictions of disruption. I therefore DENY the parties’ cross motions for summary judgment as

 to whether defendant’s interests outweigh Keith Duda’s right to free speech regarding his

 campaigning for Mike Angley and other alleged on duty political speech.

                d. Prong four: Whether the protected speech was a motivating factor in the

                adverse employment decision

        The fourth prong of Garcetti/Pickering requires a plaintiff to prove that her protected

 speech was a motivating factor in the adverse employment action.

        What constitutes a substantial motivating factor evades precise definition. An employee
        “need not prove his speech was the sole reason for defendants’ action.” Nor is the
        employee required to show “but-for” causation; that is, to demonstrate but-for the
        employee’s speech the subsequent employment action would not have occurred. Rather,
        the employee must show the protected speech played a substantial part in the employer’s
        decision to adversely alter the employee’s conditions of employment.

 Maestas v. Segura, 416 F.3d 1182, 1188 (10th Cir. 2005) (citations omitted, emphasis in

 original). Prong four is usually considered a factual question for the jury. At the summary

 judgment stage an employee must nonetheless point to some evidence that links the employer’s

 action to her speech. Id. “Speculation or hunches amidst rumor and innuendo will not suffice.”

 Id. at 1189. Evidence of causation could include close temporal proximity combined with an

 employer’s knowledge of the protected speech; the employer expressing opposition to the

 speech; or the speech implicating the employer in wrongdoing or serious misconduct. Id.

 (collecting cases); see also Couch v. Bd. of Trustees of Mem’l Hosp. of Carbon City, 587 F.3d

 1223, 1236 (10th Cir. 2009). Conversely, a long delay between the speech and the adverse

 employment action, or evidence of intervening events, undermines inferences of retaliation. Id.

        Plaintiff Keith Duda points to the Notice of Intent to Terminate as evidence that his
                                                34
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 35 of 47




 political speech was indisputably a motivating factor in his termination. The notice lists as one

 reason for termination the Mark Flynn investigation that “sustained findings of numerous times

 where [Keith Duda], while on duty as a sergeant, initiated and conducted political activity.” ECF

 No. 40-30 at 1. Plaintiff cites Lt. Mitchell’s account of defendant Elder becoming “enraged,”

 “cussing and yelling,” and calling Keith Duda a “cancer” in response to the “dirtyelder.com”

 billboard as evidence of defendant’s opposition to Keith’s political speech and activity. ECF No.

 39-6 at 48:9–49:2. Defendant Elder testified that he considered “some information that was

 supposedly in the article” in The Independent in discussions with his lawyers about this lawsuit

 and while he was deciding whether to fire Keith Duda. ECF No. 39-7 at 131:3–132:4. Plaintiff

 implies this can be interpreted as evidence that defendant considered Keith’s political speech in

 the article as part of his termination decision. ECF No. 48 at 16.

        Defendant counters that it was not Keith’s political activity per se, but his violation of a

 neutral policy prohibiting on duty political speech, that constituted a factor in his termination.

 ECF No. 40 at 21. The Notice of Intent to Terminate in fact explicitly cites a violation of policy,

 not political speech or activity in general. ECF No. 40-30 at 1. But as discussed above, there is

 a genuine dispute as to whether Keith Duda engaged in political speech on duty and whether the

 policy was neutral or uniformly applied. Defendant also argues that the article had no effect on

 his decision to fire Keith because Elder did not read the article until after the termination. ECF

 No. 40 at 25 (analyzing prong five).

        It is not clear exactly what was in defendant Elder’s mind at the time he decided to

 terminate plaintiff Keith Duda. Prong four turns in part on Elder’s credibility as a witness and in

 part on a factfinder’s interpretation of the other relevant evidence in the record. I find that

                                                  35
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 36 of 47




 plaintiff has produced enough evidence to bring this question to a jury. I therefore DENY the

 cross motions for summary judgment on this issue.

                e. Prong five: Whether defendant would have reached the same employment

                decision in the absence of the protected conduct

        Once an employee has established the first four prongs of the Garcetti/Pickering test,

 “the burden then shifts to the defendant, who must show by a preponderance of the evidence it

 would have reached the same employment decision in the absence of the protected activity.”

 Cragg, 143 F.3d at 1346. Like prong four, this is typically a factual question that goes to a jury.

 Courts refer to this inquiry as the Mt. Healthy analysis. “If there is a finding that retaliation was

 not the but-for cause of the discharge, the claim fails for lack of causal connection between

 unconstitutional motive and resulting harm, despite proof of some retaliatory animus in the

 official’s mind.” Hartman v. Moore, 547 U.S. 250, 260 (2006) (citing Mt. Healthy City Sch.

 Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

        The Tenth Circuit has explained that the relevant question is “whether even without the

 improper motivation the alleged retaliatory action would have occurred.” Trant, 754 F.3d at

 1168 (quoting Anemone v. Metro Transp. Auth., 629 F.3d 97, 120 (2d Cir. 2011)). Summary

 judgment for the defendant employer is appropriate under prong five when the employer would

 have taken the same actions against the plaintiff even absent the plaintiff’s protected speech. Id.

 (citing Couch, 587 F.3d at 1244–45).

        In his motion defendant writes that “Keith provides no evidence that Elder had a

 retaliatory animus or motive for the termination or that such a motive was the ‘but-for’ cause of

 his termination . . . .” ECF No. 40 at 23. As a threshold matter this Court notes that the burden

                                                  36
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 37 of 47




 for prong five falls on defendant, not plaintiff. Defendant does nevertheless point to facts that

 support his general position. Defendant Elder again asserts that Keith Duda was fired for his

 politicking on duty, not his political speech per se, pursuant to the language of the Notice of

 Intent to Terminate. ECF No. 51 at 6. He notes his own testimony that Keith’s termination “was

 about the totality of the events. It was the result of all the events taking place over a large span of

 time.” ECF No. 39-7 at 201:9–14. Finally, defendant argues that Keith’s statements in The

 Independent article could not have been a cause of termination. ECF No. 40 at 24–25. Elder

 stated both that he did not read the article until after Keith was fired, and that his briefing by

 Mark Flynn on the article’s content did not change his mind regarding the termination. ECF No.

 39-7 at 130:9–22; ECF No. 40-36 at 119:5–15.

        As presented by defendant, these facts could suggest that Elder would have terminated

 Keith Duda in the absence of Keith’s protected speech. However, a jury could also reasonably

 conclude that Keith’s protected speech did motivate defendant to fire him. By the time he fired

 Keith Duda, defendant Elder knew that Duda was pursuing a lawsuit and was in fact being

 advised by attorneys. A competent lawyer would have advised him against any action that could

 evince retaliation, such as explicitly listing Keith’s general politicking as the main or sole

 motivator for termination. The timing of Keith’s termination—two days after the article’s

 publication date—could reasonably lead a jury to conclude that defendant’s knowledge of the

 content influenced his decision, regardless of whether he personally read it.

        In sum, at this stage defendant has failed to show there is no genuine dispute as to prong

 five of the Garcetti/Pickering test. Elder will have the chance to carry his burden on this issue

 before a jury. Defendant’s motion for summary judgment on prong five is therefore DENIED.

                                                   37
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 38 of 47




        C. Keith Duda’s First Amendment political affiliation claim

                1. Whether summary judgment is appropriate under Heffernan

        Defendant argues here, as under the First Amendment retaliation claim, that he is entitled

 to summary judgment under Heffernan. ECF No. 40 at 27. Plaintiff Keith Duda counters that

 the EPSO policy prohibiting political speech on duty did not apply to political affiliation, and in

 fact stated that employees have the right “to support candidates of their choice.” ECF No. 40-31

 at 3. I agree. Furthermore, I find Heffernan inapplicable to this claim for the same reason that I

 found it inapplicable to Keith Duda’s First Amendment retaliation claim. There is a genuine

 dispute of material fact regarding the neutrality of the EPSO policy. The Court thus DENIES

 defendant’s motion for summary judgment on this ground.

                2. Whether summary judgment is appropriate under the Elrod/Branti test

        When a public employer takes adverse action against an employee based on the

 employee’s political association or political beliefs, courts apply the test developed in Elrod,

 Branti, and their progeny. Jantzen v. Hawkins, 188 F.3d 1247, 1251 (10th Cir. 1999) (citing

 Elrod v. Burns, 427 U.S. 347 (1976) (plurality opinion); Branti v. Finkel, 445 U.S. 507 (1980).

 To survive summary judgment, plaintiff Keith Duda must establish there is a genuine dispute of

 fact that (1) his political affiliation or beliefs were “substantial” or “motivating” factors behind

 his termination, and that (2) his employment position as a patrol sergeant at EPSO did not

 require political allegiance. Id. “Once a plaintiff proves political patronage was a substantial or

 motivating factor behind his dismissal, the burden of persuasion shifts to the defendant to prove,

 as an affirmative defense, that the discharge would have occurred regardless of any

 discriminatory political motivation.” Gann v. Cline, 519 F.3d 1090, 1093 (10th Cir. 2008)

                                                   38
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 39 of 47




 (citing Mason v. Okla. Tpk. Auth., 115 F.3d 1442, 1451 (10th Cir. 1997), overruled on other

 grounds by TW Telecom Holdings Inc. v. Carolina Internet Ltd., 661 F.3d 495 (10th Cir. 2011)).

        Plaintiff Keith argues he is entitled to summary judgment on his political affiliation claim

 because the undisputed facts establish that his political affiliation was a motivating factor in his

 termination and that his sergeant position did not require political allegiance. On the second

 Elrod/Branti factor defendant admits that Keith’s employment did not require allegiance to him.

 ECF 39-19 at 2. Since there is no genuine dispute I GRANT plaintiff’s motion for summary

 judgment on whether Keith Duda’s position required political allegiance to defendant.

        The first factor under Elrod/Branti is more complicated. Plaintiff Keith Duda points

 again to the Notice of Intent to Terminate. Among the reasons for termination it lists that Keith

 “initiated and conducted political activity” on duty and used his position to obtain information

 for a political purpose. ECF No. 40-30 at 1. Keith also highlights statements allegedly made by

 defendant in response to Keith’s plan to install the “dirtyelder.com” billboard. These include

 Elder cussing and yelling about Keith, calling him a “cancer,” and telling Lt. Mitchell that if

 Keith Duda “kept it up” Elder would “have him fired.” Ex. 39-6 at 48:17–51:5. Finally, Keith

 Duda points to defendant’s own testimony that his decision to fire Keith was based on the totality

 of events. This totality, plaintiff avows, necessarily includes Keith’s support for Angley, his

 attendance at Angley meetings and events, and his membership in “Angley’s Posse.” ECF No.

 48 at 19–20. Plaintiff argues that these facts unequivocally show his campaigning for Mike

 Angley was a substantial factor in defendant’s decision to fire him.

        Defendant claims he is entitled to summary judgment on the political affiliation claim for

 the same reasons as for the First Amendment retaliation claim. He says the undisputed facts

                                                  39
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 40 of 47




 show that Keith’s affiliation with Mike Angley was not a substantial motivating factor in the

 termination decision, and that defendant would have taken the same action in the absence of

 Keith’s political affiliation. ECF No. 40 at 28. Defendant reiterates that Keith was fired due to

 multiple violations of EPSO policy, using his position to obtain information he was not entitled

 to, and failing to respond properly to critical incidents. Id. I have already found above that there

 are genuine disputes as to whether Keith’s political speech was a substantial motivating factor in

 his termination. The same analysis applies here. Defendant appropriately references the

 termination notice and Mark Flynn’s investigation. However, a reasonable jury could still find

 that Keith’s campaigning for Mike Angley angered defendant and partly motivated his dismissal.

        Defendant more persuasively asserts the link between Keith’s political affiliation and his

 termination is undermined by remoteness in time and intervening events. ECF No. 45 at 17. The

 announcement of Keith Duda’s membership in Angley’s Posse occurred in fall 2017, while his

 termination was in June 2018. ECF No. 36 at ¶¶99, 159. Defendant argues these events are too

 remote in time for retaliatory motive to be properly inferred. ECF No. 45 at 17; Maestas, 416

 F.3d at 1189. Similarly, defendant says that the complaints against Keith by his co-workers and

 Flynn’s investigation constitute intervening events that undermine any retaliatory motive. Id.

        Defendant is correct that this evidence weakens Keith Duda’s affiliation claim. But the

 ultimate question of whether the claim succeeds turns on interpretation of conflicting evidence. I

 find there is a genuine dispute as to whether Keith’s political affiliation was a motivating factor

 in his firing. The cross motions for summary judgment are therefore DENIED on this issue.

        D. Defendant’s affirmative defenses

                1. Qualified immunity

                                                  40
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 41 of 47




        Defendant argues that he is entitled to qualified immunity on Keith Duda’s First

 Amendment claims. ECF No. 40 at 30. To avoid application of qualified immunity, a plaintiff

 must prove that (1) defendant violated a constitutional right, and (2) the constitutional right was

 clearly established at the time they were allegedly violated. Harlow v. Fitzgerald, 457 U.S. 800,

 818 (1982); Pearson v. Callahan, 555 U.S. 223, 232 (2009). A reviewing court has discretion to

 address either prong first. Pearson, 555 U.S. at 236. Defendant argues he is entitled to qualified

 immunity because Keith Duda cannot establish a constitutional violation. I have already

 concluded above that there are genuine disputes of material fact regarding Keith Duda’s alleged

 constitutional violations. It would thus be premature to grant qualified immunity on this basis.

        Defendant next urges this Court to hold that the constitutional rights Keith mentions were

 not clearly established at the time of the alleged violations. A clearly established right is one that

 is sufficiently clear that every reasonable official would have understood that what he was doing

 violates that right. Mullenix v. Luna, 577 U.S. 7, 11 (2015) (citing Reichle v. Howards, 566 U.S.

 658, 664 (2012)) (internal quotations omitted). “A plaintiff may show clearly established law by

 pointing to either a Supreme Court or Tenth Circuit decision, or the weight of authority from

 other courts existing at the time of the alleged violation.” Ali v. Duboise, 763 Fed. App’x. 645,

 650 (10th Cir. 2019) (unpublished) (citing T.D. v. Patton, 868 F.3d 1209, 1220 (10th Cir. 2017))

 (internal quotations omitted). Clearly established law should not be defined at a high level of

 generality. White v. Pauly, 137 S.Ct. 548, 552 (2017) (citing Ashcroft v. al-Kidd, 563 U.S. 731,

 742 (2011)) (internal quotations omitted). “Although a plaintiff need not identify a case directly

 on point, existing precedent must have placed the statutory or constitutional question beyond

 debate.” Ali, 763 F. App’x at 650 (citing Mullenix, 577 U.S. at 12) (internal quotations omitted);

                                                  41
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 42 of 47




 see also White, 137 S.Ct. at 551.

        Defendant articulates the question at this second prong as follows: “whether, on the date

 of the alleged violation, every reasonable official would have known that terminating a sheriff’s

 deputy for multiple policy violations, including violation of a neutral and constitutional policy

 prohibiting on duty political activity, contravened the First Amendment.” ECF No. 45 at 19.

 Based on this articulation, defendant contends, plaintiff Keith Duda will be unable to prove that

 such a right was clearly established at the time of the alleged violation. In response plaintiff cites

 two cases to support his argument that his rights to political affiliation and to free speech were

 clearly established at the time of the alleged violations. Jantzen, 188 F.3d at 1250–51 (political

 affiliation and political speech); Wulf, 883 F.2d at 849–50, 857–58 (speech reporting sexual

 harassment, corruption, and misfeasance). Defendant contends these cases do not apply.

        In Jantzen three plaintiffs worked for a sheriff but actively campaigned for his opponent

 in an upcoming election. Jantzen, 188 F.3d at 1250–51. After their incumbent boss won re-

 election he fired all three of them. The plaintiffs sued. The district court held that the defendant

 was entitled to qualified immunity. The Court of Appeals reversed, concluding that the

 defendant “should have known that it would be unconstitutional to terminate [plaintiffs] for

 affiliating with and/or believing in a particular candidate. Accordingly, we conclude that

 Hawkins is not entitled to qualified immunity . . .” Id. at 1259.

        Defendant argues this case is inapposite because Keith Duda wasn’t fired for supporting

 defendant’s political opponent, but instead he was fired for multiple policy violations. I

 disagree. Defendant attempts to collapse prongs one and two of the qualified immunity test by

 effectively arguing the record shows Keith Duda’s political affiliation rights were not violated.

                                                  42
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 43 of 47




 The issue of whether Keith Duda was terminated for various policy violations or performance

 issues versus for his political affiliation and speech is a factual question. I have already

 concluded above that a reasonable juror could interpret the evidence either way. I therefore

 cannot agree with defendant’s articulation of the constitutional right. Keith Duda alleges that he

 was terminated in part due to his political affiliation to Mike Angley and his refusal to support

 defendant’s bid for reelection. Pursuant to Jantzen he alleges a clearly established right.

        In Wulf a police officer wrote a letter criticizing the Fraternal Order of Police (“FOP”) of

 Kansas. He alleged “interference with the right of supervisory police officers to join the FOP;

 unfair treatment of the FOP private club vis-a-vis other private clubs; misappropriation and

 misuse of public funds; and sexual harassment of one officer by a supervisor.” Wulf, 883 F.2d at

 857. The Tenth Circuit ultimately concluded qualified immunity did not apply because “a

 reasonable police chief should have been on notice that it would be a violation of the First

 Amendment to terminate a police officer who wrote a letter alleging, inter alia, anti-union

 animus on the part of the police chief” and other misconduct. Id. at 867.

        Defendant counters plaintiff’s reliance on Wulf by pointing to Woodward. Defendant

 asserts that case stands for the proposition that a report of sexual harassment does not involve

 matters of public concern because it is a mere personal grievance. Woodward, 977 F.2d at 1403–

 04. But as discussed earlier, the facts here differ significantly from those in Woodward. There,

 the plaintiffs were themselves victims of sexual harassment and their goal in reporting it was to

 make the harassment stop. By contrast, Keith Duda was not himself harassed but instead spoke

 out about alleged sexual harassment to comply with policy and out of concern for EPSO culture

 and practices. His reporting of Lt. Huffor’s purported sexual harassment was not a personal

                                                  43
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 44 of 47




 grievance as in Woodward. Keith Duda, like the Wulf plaintiff, made a report alleging

 misconduct by a police officer. And like in Wulf, Keith alleges he was terminated partly as a

 result of that reporting. Here too I find that the constitutional right on which Keith Duda bases

 his claim was clearly established at the time of the alleged violation.

        Finally, defendant argues he is entitled to qualified immunity because of Lytle, a case in

 which the Tenth Circuit affirmed qualified immunity against a First Amendment retaliation

 claim. Defendant claims the plaintiff in that case, like Keith Duda, “rushed to speak to the press

 about an alleged malfeasance without first pursuing his grievance internally.” ECF No. 45 at

 19–20 (citing Lytle, 138 F.3d at 866). But here Keith Duda did first use internal processes. He

 reported the alleged sexual harassment to EPSO more than a year before speaking with the press.

 ECF No. 15 at ¶¶42–45. He also reported alleged instances of on duty political speech by

 defendant’s supporters to the County Attorney weeks before the article. Id. at ¶134.

 Furthermore, the court’s decision in Lytle was based largely on the plaintiff’s reports to the press

 and others being “unnecessarily disruptive” and lacking a reasonable factual basis. Lytle, 138

 F.3d at 866–67. Conversely, here defendant insisted that The Independent article caused no

 disruption at all, and in fact that he knew barely anyone who had read it. ECF No. 39-7 at

 139:11–140:6. Keith also has a reasonable factual basis for his reports sufficient to bring his

 claims to a jury. Thus, Lytle does not control.

        Defendant is not entitled to qualified immunity on Keith Duda’s First Amendment

 claims. Defendant’s motion for summary judgment on this issue is therefore DENIED.

                2. Bona fide merit system

        In his amended answer defendant asserts the bonda fide merit system affirmative defense.

                                                   44
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 45 of 47




 He writes “Defendant’s actions towards Plaintiff Keith Duda with regard to the VNI position

 were taken based on a bona fide merit system.” ECF No. 36 at 21. Plaintiffs argue in their

 motion that the bona fide merit system defense applies only to Title VII discrimination claims

 and claims under the Equal Pay Act, whereas here Keith Duda alleges only a Title VII retaliation

 claim. ECF No. 39 at 11–12. Defendant responds that this defense is another way of saying he

 had a legitimate, nonretaliatory reason for not hiring Keith Duda for the VNI position. ECF No.

 45 at 20. This articulation is merely the second step of the McDonnell Douglas burden shifting

 framework. Plaintiffs concede this framework applies, and defendant may of course defend

 himself under that framework. I therefore find the issue of affirmative defense six MOOT.

                3. No tangible employment action

        In his amended answer defendant asserts as an affirmative defense that “[n]o tangible

 employment action was taken against Plaintiffs.” ECF No. 36 at 23. Plaintiffs move for

 summary judgment on this defense because, they argue, the “tangible” employment action

 requirement applies only to Title VII discrimination claims, not retaliation claims. ECF No. 39

 at 15–16. Defendant responds that summary judgment is inappropriate because a move to the

 VNI Sergeant position for Keith would have been a lateral transfer and Caitlyn was not demoted

 but asked to be transferred. ECF No. 45 at 20.

        I agree that only Title VII discrimination claims, not retaliation claims, require showing a

 tangible employment action. As discussed above, the scope of adverse employment actions for

 retaliation claims is broader and merely requires the action be “materially adverse.” Burlington,

 548 U.S. at 64–65. Furthermore, defendant’s response does not point to authority indicating this

 affirmative defense applies but instead reiterates his argument that neither plaintiff has proven

                                                  45
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 46 of 47




 they suffered an adverse employment action. This is a matter for trial under plaintiffs’ prima

 facie cases. I therefore GRANT summary judgment for plaintiffs as to defense twenty-one.

                4. After-acquired evidence, business necessity, and exercise of reasonable care

        In his response to plaintiffs’ motion, defendant concedes that these three defenses are

 inapplicable upon the completion of discovery. ECF No. 45 at 20. The Court therefore

 GRANTS summary judgment to plaintiffs as to these affirmative defenses.

                                             ORDER

        The Court DENIES in part and GRANTS in part the parties’ cross motions for summary

 judgment as follows:

    1. Defendant’s motion for summary judgment on Caitlyn Duda’s Title VII retaliation claim

        (First Cause of Action) is DENIED.

    2. Defendant’s motion for summary judgment on Keith Duda’s Title VII retaliation claim

        (Second Cause of Action) is GRANTED as to Keith’s termination. It is DENIED as to

        the VNI transfer.

    3. For Keith Duda’s First Amendment retaliation claim (Third Cause of Action) I GRANT

        plaintiff’s motion for summary judgment as to prong one, whether his speech was made

        pursuant to his official duties. I also GRANT plaintiff’s motion as to prong two, whether

        Keith Duda’s speech was on a matter of public concern, but only for his campaigning for

        Mike Angley. I DENY the parties’ cross motions for summary judgment on prong two as

        it applies to his speech to a reporter for The Independent article. I GRANT plaintiff’s

        motion on prong three, balancing free speech interests against the employer’s interests,

        solely as to Keith Duda’s statements to the press underlying The Independent article. I

                                                46
Case 1:18-cv-02890-RBJ Document 57 Filed 10/27/20 USDC Colorado Page 47 of 47




       DENY the parties’ cross motions as to prong three regarding Keith’s campaigning for

       Mike Angley. Finally, I DENY defendant’s motion for summary judgment as to prongs

       four and five.

    4. For Keith Duda’s First Amendment political affiliation claim (Fourth Cause of Action), I

       DENY the parties’ cross motions for summary judgment as to prong one, whether Keith

       Duda’s political affiliation or beliefs were “substantial” or “motivating” factors behind

       his termination. I GRANT plaintiff’s motion for summary judgment as to prong two,

       whether Keith Duda’s employment required political allegiance.

    5. Defendant’s motion for summary judgment as to the affirmative defense of qualified

       immunity defense is DENIED.

    6. Plaintiffs’ motion for summary judgment as to the affirmative defense of a bona fide

       merit system is MOOT.

    7. Plaintiffs’ motion for summary judgment as to the affirmative defense of no tangible

       employment action is GRANTED.

    8. Plaintiffs’ motion for summary judgment as to the affirmative defenses of after-acquired

       evidence, business necessity, and exercise of reasonable care is GRANTED.

 DATED this 27th day of October, 2020.


                                                     BY THE COURT:




                                                     ___________________________________
                                                     R. Brooke Jackson
                                                     United States District Judge

                                                47
